DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach the lensless camera, wherein the data unique to the lensless camera is  based on a comparison of a second photographed image and a simulation image, the second photographed image corresponds to a photograph of a point light source, the point light source is in a forward direction of an optical axis of the lensless camera, the simulation image corresponds to a photograph of the point light source at a reference position, and the reference position indicates a  positional relation between  a mask of the lensless camera and the image  sensor when taken in combination with all the limitations of the independent clams.  Furthermore, the prior art does not teach wherein the data unique to the lensless camera includes: a data based on a comparison of a second photographed image and a simulation image, wherein the second photographed image corresponds to a photograph of a point light source, and the point light source is in a forward direction of an optical axis of the lensless camera, and one of an imaging matrix F or a correction matrix corresponding to a plurality of different subject distances, wherein the imaging matrix and the correction matrix are based on a change in a distance associated with the second photographed image and the simulation image when taken in combination with all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 14, 2022